August 25, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           JESSICA ALLEN, Appellant

NO. 14-14-00426-CV                           V.

                          JOSHUA ALLEN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Joshua Allen,
signed February 18, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Jessica Allen, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.